DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claim 4 is objected to because of the following informalities: The claim recites “in a vertically direction” in line 5. This appears to be a typographical error. Appropriate correction is required.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
5.	Claim 1 recites “a partition wall blocking a path of sound in a vertical direction inside the duct space” in lines 16-17. It is unclear if the vertical direction limitation is in reference to the direction the partition wall extends, or if it refers to the path or direction of sound inside the duct space. Appropriate correction or clarification is required.
Claims 2-4 are dependent on claim 1 and are therefore also are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for at least the same reason as recited above.

7.	Claim 2 further recites the limitation “wherein a duct path from the inflow hole to the outflow hole is formed to have 90 degrees or more with regard to a horizontal plane” in lines 4-6. This limitation is indefinite as the structure of the duct path is unclear. Specifically, it is not clear what the “90 degrees or more with regard to a horizontal plane” limitation is referring to, i.e. how the angle is defined relative to the horizonal plane. The structure of the duct path is therefore not clearly defined. For the purposes of examination, the limitation has been interpreted as an angle that is 90 degrees or more, the angle being relative to a longitudinal axis defined by the center of the structure. Appropriate correction or clarification is required.

8.	Claim 5 recites the limitation “the partition wall” in line 12. There is insufficient antecedent basis for this limitation in the claim. In addition, it is unclear what the wall is partitioning or dividing. 
9.	Claims 6-7 are dependent on claim 5 and are therefore also are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for at least the same reason as recited above.

10.	Claim 7 further recites “a first duct space” and “a second duct space” in respective lines 5 and 10 of the claim. It is unclear if these duct spaces are the same or different from the spaces previously recited in parent claim 5. For the purposes of examination, the limitations have been 

Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	Claims 1-2 and 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Pub No 2017/0006373 A1 to Bruss in view of US Patent Pub No 2018/0310090 A1 to Wen et al. (“Wen”).
As to claim 1, Bruss discloses a duct structure of an earphone speaker unit, the duct structure comprising: a diaphragm; a speaker module located at a back of the diaphragm, and generating sound of the diaphragm (transducer 140 with diaphragm 141, see figure 2; pg. 1, ¶ 0008; pg. 5, ¶ 0067), and a frame member surrounding the speaker module, wherein the frame member forms a donut-shaped duct space along circumference of the speaker (enclosure 110/210 forming chamber 130/230 and channel 170/270 with annular shape around the speaker circumference, see figures 2-3 and 6; pg. 3, ¶ 0044; pg. 5, ¶ 0064), and wherein the frame member comprises: an inflow hole formed in an outer surface thereof to enable sound generated from the speaker module to flow into the duct space of the frame member (port 124/224, see figures 2-6; pg. 4, ¶ 0050, ¶ 0058); an outflow hole formed in an outer surface thereof to enable sound inside the duct space to flow out to the outside (vent 128/228, see figures 2-6; pg. 4, ¶ 0054); a partition wall blocking a path of sound in a vertical direction inside the duct space; 18a tuning hole formed to penetrate through the partition wall; and a mesh member installed to block the tuning hole, thereby enabling acoustic tuning (cross-member 229 portion with aperture 273 and mesh 271, see figures 3-7; pg. 2, ¶ 0036; pg. 4, ¶ 0058; pg. 6, ¶ 0079 - ¶ 0082).  
Bruss discloses the speaker with a diaphragm, but does not expressly disclose the speaker further comprising an acoustic coil, a magnet yoke, and a yoke. However such components are well known in the art of speaker devices and would therefore be obvious, as taught by Wen, which teaches a similar earpiece with a speaker, and further teaches the speaker as having a cylindrical yoke, a magnet and a voice coil (see figures 4 and 9-10; pg. 2, ¶ 0040). Such a configuration is therefore considered obvious to one of ordinary skill in the art when using a dynamic speaker in the earpiece, as already suggested by Bruss (see figure 2), as such components are necessary in dynamic speaker types to drive the diaphragm and generate sound (Wen pg. 2, ¶ 0040; pg. 4, ¶ 0050). 
As to claim 2, Bruss in view of Wen further discloses wherein the inflow hole and the outflow hole are located in opposite sides of the partition wall, respectively, and wherein a duct path from the inflow hole to the outflow hole is formed to have 90 degrees or more with regard to a horizontal plane (Bruss figures 2-4; pgs. 3-4, ¶ 0048 - ¶ 0050).  
As to claim 4, Bruss in view of Wen further discloses wherein the frame member comprises: a lower frame surrounding circumference of the yoke at a location close to the diaphragm and including the inflow hole formed to communicate in a vertically direction (Bruss 210b, see figures 3-5); and an upper frame that is connected to a top portion of the lower frame, thereby forming the duct space and that includes the outflow hole formed at a top portion thereof and the partition wall integrated thereto (Bruss 210a, see figures 3-5).  
As to claim 5, Bruss discloses a duct structure of an earphone speaker unit, the duct structure comprising: a diaphragm; a speaker module located at a back of the diaphragm, and generating sound of the diaphragm (transducer 140 with diaphragm 141, see figure 2; pg. 1, ¶ 0008; pg. 5, ¶ 0067), and a frame member surrounding the speaker module, wherein the frame member forms: 20a first duct space having a donut shape along circumference of the speaker, and a second duct space having a circle shape and formed from a top of the partition wall to a level spaced apart from the speaker (enclosure 110/210 forming chamber 130/230 around the speaker and channel 170/270, see figures 2-3 and 6; pg. 3, ¶ 0044; pg. 5, ¶ 0064); wherein the frame member comprises: an inflow hole formed in a top portion of the speaker to enable sound generated from the speaker module to flow into the second duct space (transducer 140 with middle opening, see figure 2); a connection hole communicating between the second duct space and the first duct space (port 124/224, see figures 2-6; pg. 4, ¶ 0050, ¶ 0058); an outflow hole formed in one side of the first duct space to enable sound inside the first duct space to flow out to the outside (vent 128/228, see figures 2-6; pg. 4, ¶ 0054); a tuning hole formed in the second duct space and communicating to the outside; and a mesh member installed to block the tuning hole, thereby enabling acoustic tuning (aperture 273 and mesh 271, see figures 3-7; pg. 2, ¶ 0036; pg. 4, ¶ 0058; pg. 6, ¶ 0079 - ¶ 0082).  
Bruss discloses the speaker with a diaphragm, but does not expressly disclose the speaker further comprising an acoustic coil, a magnet yoke, and a yoke. However such components are well known in the art of speaker devices and would therefore be obvious, as taught by Wen, which teaches a similar earpiece with a speaker, and further teaches the speaker as having a cylindrical yoke, a magnet and a voice coil (see figures 4 and 9-10; pg. 2, ¶ 0040). Such a configuration is therefore considered obvious to one of ordinary skill in the art when using a dynamic speaker in the earpiece, as already suggested by Bruss (see figure 2), as such components are necessary in dynamic speaker types to drive the diaphragm and generate sound (Wen pg. 2, ¶ 0040; pg. 4, ¶ 0050). 
As to claim 6, Bruss in view of Wen further discloses wherein the outflow hole and the tuning hole are formed in a same direction 21with regard to a center of the duct structure as seen from a top view (Bruss figures 6-7), and the tuning hole is located above the outflow hole (Bruss figures 6-7), wherein the connection hole is formed at a location in an opposite direction to the direction of the outflow hole and the tuning hole with regard to a center of the duct structure as seen from a top view (Bruss ports 124/224 and vents 228 located on opposite sides, see figures 6-7).

Allowable Subject Matter
13.	Claims 3 and 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
14.	The following is a statement of reasons for the indication of allowable subject matter: 
	Claims 3 and 7 further limit their respective parent claims with additional limitations regarding the structure of the partition wall, tuning hole and mesh placement in the partition wall (claim 3), and the structure of the frame member and formation of the duct spaces and holes relative to frame portions (claim 7). The closest prior art, cited by Applicant and Examiner, teach earphone devices with similar tuning means or duct structures, but do not teach or suggest, either alone or in combination, the duct structures of an earphone speaker unit as recited in claims 3 and 7, including all the limitations of respective base claims as defined by Applicant.
Conclusion
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABRINA DIAZ whose telephone number is (571)272-1621. The examiner can normally be reached Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AHMAD MATAR can be reached on (571)272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SABRINA DIAZ/Examiner, Art Unit 2652 


/AHMAD F. MATAR/Supervisory Patent Examiner, Art Unit 2652